     Case 3:18-cv-00656-BTM-MDD Document 33 Filed 03/26/19 PageID.963 Page 1 of 3



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11                                              Case No.: 3:18-cv-656-BTM-MDD
       ENERGIZER BRANDS II LLC,
12
                                   Plaintiff,   ORDER TO SHOW CAUSE
13
       v.
14
       IBRAHIM NASSER, an individual,
15
       and SERIOUS SCENTS, INC.,
16                            Defendants.
17
18
19          The Court orders Defendants to show cause as to why Defendant Serious
20   Scents should not be dismissed as a Defendant.
21          Generally, corporations may not appear pro se. See D-Bean Ltd. P’ship v.
22   Roller Derby Skates, Inc., 366 F.3d 972, 973-74 (9th Cir. 2004) (“It is a
23   longstanding rule that corporations and other unincorporated associations must
24   appear in court through an attorney.”) (internal quotations and alterations
25   omitted). Courts have held that this rule applies equally to dissolved
26   corporations. See Chanel, Inc. v. Pishon Trading, Inc., No. 11-cv-10281-MWF-
27   CWX, 2013 WL 12123991, at *2 (C.D. Cal. Mar. 12, 2013) (quoting Zen Corp. v.
28   New W. Bus. Dev., No. 03-cv-8837ABC-CTX, 2004 WL 1055279, at *1 (C.D. Cal.

                                                1
                                                                       3:18-cv-656-BTM-MDD
     Case 3:18-cv-00656-BTM-MDD Document 33 Filed 03/26/19 PageID.964 Page 2 of 3



1    May 5, 2004) (“Although the Ninth Circuit has not addressed the issue of whether
2    a dissolved corporation may be represented by one of its former directors and
3    shareholders appearing pro se, courts in other circuits have concluded that such
4    representation is not appropriate.”)). Notwithstanding these rules, Nasser
5    represents both himself and Serious Scents, Inc., a corporation of unspecified
6    form that was allegedly dissolved in April 19, 2017. (See 17-cv-863-BTM-MDD,
7    ECF No. 58-1 at 2 n.2).
8          With respect to dissolution, a corporation’s capacity to sue or be sued is
9    governed “by the law under which it was organized.” Fed. R. Civ. P. 17(b)(2).
10   California’s Corporations Code governs, and provides that a dissolved
11   corporation “nevertheless continues to exist for the purpose of winding up its
12   affairs, prosecuting and defending actions by or against it and enabling it to
13   collect and discharge obligations, dispose of and convey its property and collect
14   and divide its assets, but not for the purpose of continuing business except so far
15   as necessary for the winding up thereof.” Cal. Corp. Code. § 2010(a) (emphasis
16   added); see also Penasquitos Inc. v. Superior Court, 812 P.2d 154 (Cal. 1991).
17   In addition, “no action or proceeding to which a corporation is a party abates by
18   the dissolution of the corporation or by reason of proceedings for winding up and
19   dissolution thereof.” Cal. Corp. Code. § 2010(b).
20         A dissolved corporation may sue for injuries arising from predissolution
21   conduct, and be sued for both pre- and postdissolution conduct. See
22   Arunachalam v. Pazuniak, No. CV 15-259-RGA, 2017 WL 3978000, at *9 (D.
23   Del. Sept. 11, 2017) (“The California Code sets no time limit for a dissolved
24   corporation to sue for injuries arising from predissolution conduct by others.”)
25   (citing Greb v. Diamond Int'l Corp., 295 P.3d 353, 355 (Cal. 2013)); City of Rialto
26   v. U.S. Dep’t of Def., 492 F. Supp. 2d 1193, 1198 (C.D. Cal. 2007)
27   (“Dissolved corporations may be sued for both pre-
28   and postdissolution conduct.”); Race Safe Sys., Inc. v. Indy Racing League, 251

                                              2
                                                                        3:18-cv-656-BTM-MDD
     Case 3:18-cv-00656-BTM-MDD Document 33 Filed 03/26/19 PageID.965 Page 3 of 3



1    F. Supp. 2d 1106, 1108 (N.D.N.Y. 2003) (stating that where states provide “that a
2    dissolved corporation may maintain a suit to collect its assets . . . the corporation
3    will then have the capacity to sue in the federal courts even after dissolution”). It
4    thus appears that the dissolution of Serious Scents does not impede its ability to
5    sue or defend claims regarding pre-dissolution conduct, but the Court requests
6    briefing from the parties on this issue.
7          Defendants Ibrahim Nasser and Serious Scents must show cause by filing
8    a brief by April 18, 2019 stating why Serious Scents should not be dismissed
9    because it is not represented by an attorney and/or is a dissolved corporation.
10         Any other party may respond by April 28, 2019. Briefs should not exceed
11   10 pages.
12         IT IS SO ORDERED.
13
14   Dated: March 26, 2019
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                                                         3:18-cv-656-BTM-MDD
